Judge O’Rear’s
concurring ojiinion:
If the facts should .show merely that appellee had, by its traveling salesman, or by means of postal or telegraph or telephone communication, sold merchandise, or its pro*40duct, to one- in this State, and shipped the goods so sold, and collected the proceeds, it would not be subject to the penalties of our statute for failure to file the statement required by section 571, Kentucky Statutes. In my opinion, the State has not the right to regulate, by any requirement of our Legislature, the manner of carrying on such business as constitutes interstate commerce, nor to prescribe conditions to be complied with by those engaging in it before so engaging. Jurisdiction over that matter has been ceded by the States exclusively to the United States government. In this case there was evidence that appellee had set up at least a temporary place of business in this State, and carried on its business thereat. This would, if true, constitute intrastate commerce, which is 'subject to such regulation as the State may see fit to impose. While it is true that any State may regulate, by prescribing conditions, the entrance of a foreign corporation to do business therein, or even to exclude it, yet this is subject to the further statement that, if the foreign corporation is engaged in interstate commerce, and is not setting up a place of business in the objecting State, it is at liberty to engage in that business the same as if it were a natural person.